United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0030
Issued: March 22, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 4, 2018 appellant filed a timely appeal from an August 28, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $20,931.30 for the period April 13 to October 12, 2015 because OWCP paid her
disability compensation after she returned to full-time work; and (2) whether OWCP properly
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the August 28, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

determined that appellant was at fault in the creation of the overpayment, thereby precluding
waiver of recovery of the overpayment.
FACTUAL HISTORY
On January 18, 2013 appellant, then a 42-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that she injured her left ankle that day when she stepped off stairs
onto a narrow pathway and rolled her left ankle while in the performance of duty. She stopped
work that day. On March 14, 2013 OWCP accepted sprains of the left foot and ankle. Appellant
received continuation of pay from January 18 through March 4, 2013 and FECA compensation on
the supplemental rolls commencing March 6, 2013. On January 7, 2015 OWCP expanded the
acceptance of the claim to include late effect of left tendon injury.
On September 26, 2014 appellant filed a notice of recurrence (Form CA-2a). She noted
that she was scheduled for left ankle surgery on September 29, 2014.3 OWCP accepted the
recurrence and paid wage-loss compensation for temporary total disability on the supplemental
rolls commencing September 29, 2014. It placed appellant on the periodic rolls effective
January 11, 2015.
On December 17, 2014 OWCP acknowledged receipt of appellant’s direct deposit sign up
form effective that day.
In a letter dated January 2, 2015, OWCP advised appellant that it had placed her on the
periodic rolls and notified her of her continuing compensation payments and her responsibility to
return to work if she was no longer totally disabled in connection with the accepted injury. An
attached EN1049 form instructed:
“To minimize the possibility of an overpayment of compensation, NOTIFY THIS
OFFICE IMMEDIATELY WHEN YOU GO BACK TO WORK. For payments
sent by electronic funds transfer (EFT), a notification of the date and amount of
payment appears on the statement from your financial institution. Each payment
shows the period for which payment is made. If you have worked for any portion
of this period, return the payment to this office even if you already advised OWCP
that you are working.” (Emphasis in the original.)
On an EN1032 form, received by OWCP on June 3, 2015, appellant reported that she had
returned to work as a mail carrier on April 13, 2015.
OWCP terminated appellant’s FECA compensation effective October 13, 2015.
indicated that appellant had returned to work on April 13, 2015.

It

3
The record indicates that appellant underwent revision of the posterior tendon of the left foot on
September 29, 2014.

2

In an e-mail dated November 12, 2015, the employing establishment confirmed that
appellant returned to full-time work on April 13, 2015.
On November 16, 2017 OWCP notified appellant of its preliminary determination that she
received an overpayment of compensation in the amount of $20,931.30 for the period April 13 to
October 12, 2015 because she received FECA compensation after she returned to full-time work
on April 13, 2015. It provided calculations showing that, for this period, she received net FECA
compensation totaling $20,931.30. OWCP further found appellant at fault in the creation of the
overpayment because she knowingly accepted compensation to which she was not entitled, noting
that she knew or should have known that she continued to receive FECA compensation after her
return to work. It wrote that, in a letter dated January 2, 2015, appellant was informed of her
responsibilities regarding a return to work. OWCP attached an overpayment action request and an
overpayment recovery questionnaire (Form OWCP-20), and allotted 30 days for appellant to
submit the requested information.
By decision dated December 20, 2017, OWCP finalized the preliminary overpayment
determination.
In correspondence postmarked December 15, 2017, appellant requested a prerecoupment
hearing with OWCP’s Branch of Hearings and Review. She contended that she was not at fault
and furnished a completed overpayment recovery questionnaire in which she indicated that she
had zero cash on hand and $200.00 in her checking account. Appellant listed monthly income of
$5,200.00 and monthly expenses of approximately $6,707.00. She submitted no supporting
financial documentation.
By letter dated January 17, 2018, OWCP informed appellant that the final overpayment
decision issued on December 20, 2017 had been vacated due to the timely filing of her appeal to
the Branch of Hearings and Review.
At a June 13, 2018 hearing, appellant maintained that she was not at fault in the creation
of the overpayment. The hearing representative left the record open for 30 days for appellant to
submit financial information supporting her expenses. Appellant submitted additional evidence,
but no financial documentation was received.
By decision dated August 28, 2018, an OWCP hearing representative found that appellant
received an overpayment of compensation in the amount of $20,931.30 for the period April 13 to
October 12, 2015 based on her receipt of FECA compensation after her return to full-time work
on April 13, 2015. The hearing representative further found appellant at fault in the creation of
the overpayment because she was aware that she continued to receive compensation after her return
to work and, therefore, accepted a payment she knew or should have been expected to know was
incorrect. The hearing representative noted that appellant submitted no documentation to support
her claimed expenses and set recovery of the overpayment at $200.00 a month.

3

LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death of
an employee resulting from personal injury sustained while in the performance of duty.4 When an
overpayment has been made to an individual because of an error of fact or law, adjustment shall
be made under regulations prescribed by the Secretary of Labor by decreasing later payments to
which the individual is entitled.5
OWCP’s procedures provide that, once an overpayment is identified, it is responsible for
determining whether the claimant was with fault or without fault, issuing a preliminary finding,
and unless a hearing is requested, OWCP is responsible for issuing a final decision.6 These
procedures note that, if the claimant is determined to be without fault, a preliminary overpayment
determination must be released along with a Form OWCP-20 within 30 days of the date the
overpayment is identified. Both, the reason that the overpayment occurred and the reason for the
finding of without fault, must be clearly stated. A preliminary overpayment determination informs
the claimant of the right to submit evidence and the right to a prerecoupment hearing on the issues
of: (a) fact and amount of overpayment; and (b) waiver of recovery of the overpayment. Along
with the preliminary overpayment determination, OWCP should provide a clearly written
statement explaining how the overpayment was created.7
ANALYSIS -- ISSUE 1
The Board finds that OWCP improperly determined that appellant received an
overpayment of compensation in the amount of $20,931.30 for the period April 13 to
October 12, 2015.
As noted, OWCP procedures provide that a preliminary overpayment determination must
be released along with an OWCP-20 within 30 days of the date the overpayment is identified.8
In this case, OWCP was first formally placed on notice that appellant had returned to work
when it received an EN1032 form on June 3, 2015 in which she reported that she had returned to
work on April 13, 2015. It, however, did not issue a preliminary notice regarding the overpayment
until November 16, 2017, two years later. This preliminary notice was, therefore, not issued within
30 days after the overpayment of compensation was identified.

4

Supra note 1 at § 8102(a).

5

Id. at § 8129(a).

6

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.4(a)(2) (May 2004).
7

Id.; see also L.P., Docket No. 18-0095 (issued March 12, 2020).

8

Id.

4

The Board, thus, finds that OWCP did not follow its own procedures as it did not issue a
preliminary notice of overpayment within 30 days of identifying an overpayment based upon
appellant’s return to work.9
CONCLUSION
The Board finds that OWCP failed to follow its established procedures in determining that
appellant received an overpayment of compensation in the amount $20,931.30 for the period
April 13 to October 12, 2015.
ORDER
IT IS HEREBY ORDERED THAT the August 28, 2018 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: March 22, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

5

